DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
This Office action is in response to amendments filed February 22, 2022, wherein claims 1, 2, and 21 were amended.  Claims 1-2, 5, 9-12, and 21-22 are pending.   The claim objection and rejections made under 35 USC 112(b) made in the previous Office action are withdrawn.  Examiner’s finding on priority in the previous Office action is maintained, as are the previous rejections made under 35 USC 112(a), as described below.    


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-2, 5, 9-12, and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claim 1 recites that the strip layer consists of “hydrophilic fibers and has a moisture regain at equilibrium in 65% relative humidity of at least 6%, wherein the article has both a wet static and a wet kinetic coefficient of friction above 0.65.”  Similarly, claim 9 requires the strip layer consists of cellulosic fibers with analogous characteristics.  Claims 21-22 recite a strip layer that comprises more than 90% and more than 95% hydrophilic fibers, respectively, having the same regain and friction coefficients.  Strip layers having the recited composition and having the recited moisture regain and friction coefficients have not been described in the specification.  The table and associated descriptions identified by Applicant do not support the amended limitations.  Specifically regarding claims 1 and 9, only Example 8 (Table 2) has no hydrophobic fibers, and the nonwoven layer listed comprises “latex bonded cellulose” (i.e. does not consist of hydrophilic fibers, in that is also comprises latex).  Regarding claim 21, no Example in Table 2 describes more than 90% and more than 95% hydrophilic fibers.   Claims 2, 5, 10-12, and 22 are rejected as being dependent from a rejected claim.  Appropriate action is necessary.  No new matter should be entered.  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5, 9-12, and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Policicchio et al. (2009/0007355, hereinafter “Policicchio”), in view of Fereshtehkhou, et al. (US 6,797,357, hereinafter “Fereshtehkhou”), both of record.      

Regarding claims 1 and 5, Policicchio discloses a cleaning article having an axis, said cleaning article comprising: 
at least one nonwoven layer (layer 12 of lower sheet 15, Fig 2, [0032], tow fibers comprising both cellulosic and synthetic fibers), and 
a strip layer (upper layer 11 of upper sheet 15, Fig 2, [0028-29]), said strip layer being joined in a face to face relationship to said at least one nonwoven layer (Fig 2, [0038], layer 11 of the upper sheet and layer 12 of the lower sheet are disposed such that they face each other, consistent with applicant’s use of the term, Applicant’s Figure 6) and comprising a plurality of hydrophilic strips [0030-31], at least some of said strips emanating from a proximal end juxtaposed with said axis and extending to a distal end remote therefrom (Fig 1, [0029-31]), said strip layer comprising hydrophilic fibers [0029], and 
 that the cleaning article has a length and a width defined between two alternatingly opposed pairs of edges, including a pair of longer edges and a pair of shorter edges, where said distal ends of said strips are juxtaposed with said two opposed longer edges (Fig 1).  
Policicchio does not explicitly disclose that the strip layer consists of the hydrophilic fibers and also has a moisture regain at equilibrium in 65% relative humidity of at least 6%, wherein the article has both a wet static and a wet kinetic coefficient of friction above 0.65.  
Regarding the strip layer, Policicchio discloses that “[t]he first layer 11 may be hydroformed and/or a textured nonwoven. Suitable nonwovens may be made according to commonly assigned U.S. Pat. Nos. 6,797,357 [Fereshtehkhou]” [0028], where Fereshtehkhou teaches forming sheet layers of cellulosics, synthetics, and blends thereof (5:57-62), teaching further that “[t]he degree of hydrophobicity or hydrophilicity of the fibers is optimized depending upon the desired goal of the sheet, either in terms of type of soil to be removed, the type of additive that is provided, when an additive is present, biodegradability, availability, and combinations of such considerations,” (6:3-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the strip layer of Policicchio according to particular needs and the intended use of the cleaning article, optimizing the hydrophilicity of the layer (a range effective variable, as taught by Fereshtehkhou), including configurations in which the strip layer consisted of the hydrophilic fibers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05 (II-B)   
With regard to a moisture regain of the strip layer, Policicchio, as modified, is silent with regard to the particular moisture material property thereof.  However, one of ordinary skill would understand that materials of Policicchio, as modified, which are consistent with Applicant’s claimed materials, would have corresponding properties, including a corresponding moisture regain.  Also, Applicant has not established any criticality to the moisture regain value, describing in the specification that hydrophilic material composites may have a moisture regain of at least about 2%, at least about 3%, at least about 4%, at least about 5%, or at least about 6%.   Per MPEP 2144.05 (II-B), only result-effective variables can be optimized. It would have been obvious to one with ordinary skill in the art at the time of the invention to configure the strip layer to define moisture regain that best served a particular application (based on fluids to be absorbed), including configurations in which the moisture regain of the strip layer was at least 6%.  
With regard to the wet static and kinetic coefficients of friction, Policicchio, as modified, is silent with regard to the particular wet static and wet kinetic coefficients of friction.  However, one of ordinary skill would understand that materials of Policicchio, as modified, which are consistent with Applicant’s claimed materials, would have corresponding properties, including corresponding wet static and kinetic coefficients of friction, as best understood by Examiner.  Also, Applicant has not established any criticality to the wet static and wet kinetic coefficients of friction, describing various embodiments having wet static and wet kinetic coefficients of friction of greater than 0.65, greater than 0.75, and greater than 0.90, and also different examples of varying absorbent efficiencies [0113].  Per MPEP 2144.05 (II-B), only result-effective variables can be optimized. It would have been obvious to one with ordinary skill in the art at the time of the invention to configure the strip layer to comprise whatever wet static and kinetic coefficients of friction that best served a particular application (based on fluids to be absorbed and surfaces to be cleaned), including configurations in which the wet static and kinetic coefficients of friction were in the claimed range.    

Regarding claim 2, Policicchio, as modified, teaches the limitations of claim 1, as described above, but does not explicitly disclose wherein said at least one nonwoven layer comprises a homogenous mixture of the cellulose fibers and the synthetic fibers.  However, one of ordinary skill in the art would understand the blend of cellulose fibers and synthetic fibers, described above, would define a homogenous mixture to provide the nonwoven layer with uniform properties.  

Regarding claim 9, Policicchio teaches a cleaning article comprising:
two opposed edges defining a length therebetween, said length being parallel to said longitudinal axis and two opposed edges defining a width therebetween, said width being perpendicular to said longitudinal axis (Fig 1), 
at least one nonwoven layer (layers 12 and 13 of lower sheet 15, Fig 2, comprising tow fibers and a synthetic film [0032, 36]), said at least one nonwoven layer comprising a laminate of a cellulose sheet (layer 12 defines sheet of cellulosic tow fibers [0032]) and a synthetic sheet (layer 13 defines synthetic sheet or film [0036]); and Page 3 of 9Appl. No. 14/677,268 Docket No. 10528C Amdt. dated August 5, 2021 Reply to Action mailed on May 5, 2021 Customer No. 27752 
at least two strip layers (respective upper layers 11 of any number of upper sheets 15, Fig 2, [0028-29], [0031]), said strip layers being joined to said at least one nonwoven layer in face-to-face relationship (Figs 1-2, [0038]) and comprising a plurality of cellulosic, hydrophilic strips [0030-31], [0017], at least some of said strips emanating from a proximal end juxtaposed with said axis and extending towards said opposed edges which define said length (Fig 1), said strip layers comprising cellulosic fibers [0017], [0029], [0031].      
Policicchio does not explicitly disclose that the strip layer consists of the cellulosic fibers and has a moisture regain at equilibrium in 65% relative humidity of at least 6%, and wherein the article has both a wet static and a wet kinetic coefficient of friction above 0.65.  
Regarding the strip layer, Policicchio discloses that “[t]he first layer 11 may be hydroformed and/or a textured nonwoven. Suitable nonwovens may be made according to commonly assigned U.S. Pat. Nos. 6,797,357 [Fereshtehkhou]” [0028], where Fereshtehkhou teaches forming sheet layers of cellulosics, synthetics, and blends thereof (5:57-62), teaching further that “[t]he degree of hydrophobicity or hydrophilicity of the fibers is optimized depending upon the desired goal of the sheet, either in terms of type of soil to be removed, the type of additive that is provided, when an additive is present, biodegradability, availability, and combinations of such considerations,” (6:3-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the strip layers of Policicchio according to particular needs and the intended use of the cleaning article, optimizing the characteristics of the strip layers, including hydrophilicity (a range effective variable, as taught by Fereshtehkhou), including configurations in which the strip layer consisted of the cellulosic fibers, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. MPEP 2144.05 (II-B)   
With regard to a moisture regain of the strip layers, Policicchio is silent with regard to the particular moisture material property thereof.  However, one of ordinary skill would understand that materials of Policicchio which are consistent with Applicant’s claimed materials, would have corresponding properties, including a corresponding moisture regain.  Also, Applicant has not established any criticality to the moisture regain value, describing in the specification that hydrophilic material composites may have a moisture regain of at least about 2%, at least about 3%, at least about 4%, at least about 5%, or at least about 6%.   Per MPEP 2144.05 (II-B), only result-effective variables can be optimized. It would have been obvious to one with ordinary skill in the art at the time of the invention to configure the strip layers to define moisture regain that best served a particular application (based on fluids to be absorbed), including configurations in which the moisture regain of the strip layer was at least 6%.  
With regard to the wet static and kinetic coefficients of friction, Policicchio is silent with regard to the particular wet static and wet kinetic coefficients of friction.  However, one of ordinary skill would understand that materials of Policicchio, as modified, which are consistent with Applicant’s claimed materials, would have corresponding properties, including corresponding wet static and kinetic coefficients of friction, as best understood by Examiner.  Also, Applicant has not established any criticality to the wet static and wet kinetic coefficients of friction, describing various embodiments having wet static and wet kinetic coefficients of friction of greater than 0.65, greater than 0.75, and greater than 0.90, and also different examples of varying absorbent efficiencies [0113].  Per MPEP 2144.05 (II-B), only result-effective variables can be optimized. It would have been obvious to one with ordinary skill in the art at the time of the invention to configure the strip layer to comprise whatever wet static and kinetic coefficients of friction that best served a particular application (based on fluids to be absorbed and surfaces to be cleaned), including configurations in which the wet static and kinetic coefficients of friction were in the claimed range.

Regarding claim 10, Policicchio, as modified by Fereshtehkhou, discloses the limitations of claim 9, as described above, and further discloses wherein the laminate comprises cellulose tissue [0032], [0017], but does not explicitly disclose that the laminate also comprises a spun bond synthetic material.   It would have been obvious to one of ordinary skill in the art at the time of the invention to form the synthetic layer 13 of Policicchio based on desired properties and application of the cleaner, including configurations in which the layer defined a spun bond synthetic material, additionally noting that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07

Regarding claims 11 and 12, Policicchio, as modified, discloses the limitations of claim 9, as described above, and further discloses wherein said at least one nonwoven layer further comprises a pocket 20 for receiving a handle therein [0037], Fig 1, and wherein said synthetic sheet comprises polypropylene [0032].

Regarding claims 21 and 22, Policicchio, as modified by Fereshtehkhou, as described above in the rejection of claim 1, discloses the recited cleaning article comprising at least one nonwoven layer, a strip layer, disposed face to face, the moisture regain, the coefficients of friction, and the greater than 90% and 95% percentages of hydrophilic fibers in the strip layer consistent with the requirements of claims 21 and 22, understanding the strip layer that consists of hydrophilic fibres (of claim 1) would necessarily define hydrophilic fiber percentages greater than 90 and 95, respectively.  


Response to Arguments
Applicant’s arguments with respect to the claims filed February 22, 2022 have been considered but are not persuasive.  
With regard to priority, Applicant has not specifically indicated where support is found in the ‘233 application for the strip layer composition required by claims 1, 9, and 21.  
With regard to the rejections made under 35 USC 112(a), as described above, neither the Tables identified by Applicant, nor the remining Specification, support the claimed strip layer composition having the recited properties.  Applicant’s identified support for Regarding claims 1 and 9, only Example 8 (Table 2) has no hydrophobic fibers, and the nonwoven layer listed comprises “latex bonded cellulose” (i.e. does not consist of hydrophilic fibers, in that is also comprises latex).  Regarding claim 21, no Example in Table 2 describes more than 90% and more than 95% hydrophilic fibers.
With regard to claims 1, 9, and 21, Applicant alleges that the combination of references does not teach that the strip layer consists of hydrophilic fibers.  Examiner respectfully disagrees.  Policicchio specifically identifies Fereshtehkhou to look for a method of forming layer 11, who teaches the layer comprises cellulosics, synthetics, and blends thereof (5:57-62), and also teaching further that “[t]he degree of hydrophobicity or hydrophilicity of the fibers is optimized depending upon the desired goal of the sheet” (6:3-8).  Examiner finds a skilled artisan would configure the layer based on a particular application or intended use, including configurations in which layer 11 defined the recited composition.    To Applicant’s allegation that 
Policicchio et al., as cited, states that the portion 15 that includes strips 17 has three or more layers, 11, 12, and 13, with the Office Action reaching to Fereshtehkhou et al. for hydrophilic fibers in layer 11 only (remarks, page 3),

Examiner respectfully indicates that Examiner identified layer 11 as the claimed strip layer and Policicchio specifically steers one to Fereshtehkhou for details of that layer.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D KELLER whose telephone number is (571)272-8548. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN D KELLER/Primary Examiner, Art Unit 3723